             Case 3:19-cr-02164-DMS Document 40 Filed 09/11/20 PageID.121 Page 1 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                  V.                                 (For Offenses Committed On or After November 1, 1987)

                      PATRICIA COWSER                                   Case Number:          J 9CR2 J 64-DMS

                                                                     Robert Bovee CJA
                                                                     Defendant's Attorney                            ii    f1   ~   ·t,.~- ~~~C:1
USM Number                        92522298                                                                                                  ·-----·-
• -                                                                                                                       SEP 11 2020
THE DEFENDANT:
[:gJ pleaded guilty to count(s)
                                                                                                                 '--------~-~-          COIJHT ...
                                       I of the Superseding Information                                         CLERK -·
                                                                                                                      US OISTHICl
                                                                                                                          . . .,.-.::-_ -~11cr, • r-qA

                                                                                                   BY                 1/                   DEPUTY
D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                  Count
Title & Section                    Nature of Offense                                                                            Number(s)
21 USC 84J(a)(l)                   DISTRIBUTION OF METHAMPHETAMINE                                                                 JS




    The defendant is sentenced as provided in pages 2 through                  5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

[:gJ   Count( s)   In underlying Indictment                    is         dismissed on the motion of the United States.

       Assessment: $100.00


D      JVTA Assessment*: $
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
lZI    No fine                •    Forfeiture pursuant to order filed                                                 , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to· pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     Sentemher 11 2020
                                                                    Date oflmposition of Sentence::70


                                                                                   ,A n . - ~
                                                                    HON. Dana M. Sabraw
                                                                                               •
                                                                                                      .
                                                                    UNITED STATES DISTRICT JUDGE



.
           Case 3:19-cr-02164-DMS Document 40 Filed 09/11/20 PageID.122 Page 2 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                PATRICIA COWSER                                                           Judgment - Page 2 of 5
CASE NUMBER:              19CR2164-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 •
 •     The court makes the following recommendations to the Bureau of Prisons:




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •   at - - - - ' - - - - - A.M.                   on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •   as notified by the United States Marshal.

      The defendant must surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
       •    on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on
                               - - - - - - - - - - - ' - - - to - - - - - - - - - - - - - - - - - , -
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      19CR2164-DMS
               Case 3:19-cr-02164-DMS Document 40 Filed 09/11/20 PageID.123 Page 3 of 5

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               PATRICIA COWSER                                                               Judgment -Page 3 of5
     CASE NUMBER:             19CR2164-DMS

                                                  SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 THREE (3) YEARS.

                                               MANDATORY CONDITIONS
l. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled su t n
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   ~The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                               19CR2164-DMS
               Case 3:19-cr-02164-DMS Document 40 Filed 09/11/20 PageID.124 Page 4 of 5
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:                  PATRICIA COWSER                                                                         Judgment - Page 4 of 5
   CASE NUMBER:                19CR2164-DMS

                                        STANDARD CONDITIONS OF SUPERVISION
 As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
 supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
 while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
 court about, and bring about improvements in the defendant's conduct and condition.

 I . The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
     hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
     office or within a different time frame.

 2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
    about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
    as instructed.

 3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
    getting permission from the court or the probation officer.

 4. The defendant must answer truthfully the questions asked by their probation officer.

 5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
    anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
    probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
    unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
    expected change.                                                                                  ·

 6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
    permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
    view.

· 7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
     excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
     time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
     defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
     probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
     due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
     change or expected change.

 8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
    knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
    first getting the permission of the probation officer.                 ·

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within·72 hours.

 I 0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device,or dangerous weapon (i.e.,
      anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
      as nunchakus or lasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12. If the probation officer determines the defendant poses a risk to another person (inclu.ding an organization), the probation
     officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
     The probation officer may contact the person and confmn that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                          19CR2164-DMS
          Case 3:19-cr-02164-DMS Document 40 Filed 09/11/20 PageID.125 Page 5 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              PATRJCIA COWSER                                                          Judgment - Page 5 of 5
CASE NUMBER:            19CR2164-DMS

                                 SPECIAL CONDITIONS OF SUPERVISION

   1. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if deemed
      necessary by the probation officer. Such program may include group sessions led by a counselor, or
      participation in a program administered by the probation office. The defendant may be required to
      contribute to the cost of the service rendered (copayment) in the amount to be determined by the program
      officer, based on the defendant's ability to pay.

          art1c1pate m a program o rug or co o a use treatment, me u mg urma ys1s or sweat pate testmg
        and counseling, as directed by the probation officer. Allow for reciprocal release of information
        between the probation officer and the treatment provider. The defendant may be required to contribute
        to the costs of services rendered in an amount to be determined by the probation officer, based on the
        defendant's ability to pay.

   3. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
      1030(e )(1 )), other electronic communications or data storage devices or media, or office, to a search
      conducted by a United States probation officer.· Failure to submit to a search may be grounds for
      revocation of release. The offender must warn any other occupants that the premises may be subject to
      searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
      when reasonable suspicion exists that the offender has violated a condition of his supervision and that
      the areas to be searched contain evidence of this violation. Any search must be conducted at a
      reasonable time and in a reasonable mamier.

   4. Provide complete disclosure of personal and business financial records to the probation officer as
      requested.

   5. Seek and maintain employment as directed by the probation officer.

   6.    For a period of 365 days, be restricted to your residence at all times except for employment; education;
        religious services; medical, substance . abuse, or mental health treatment; attorney visits; court
        appearances; court-ordered obligations; or other activities as pre-approved by the probation officer. (Home
        Detention). The Court does not order location monitoring, but location monitoring technology may be
        used at the discretion of the probation officer. The offender shall abide by all technology requirements
        and shall pay all or part of the costs of participation in the location monitoring program, as directed by the
        court and/or the probation officer.




                                                                                                    19CR2164-DMS
